Citation Nr: 0717234	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  07-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injury to both lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 through 
October 1953.  Among his military awards and decorations is a 
Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran filed a motion to advance his appeal on the 
Board's docket.  That motion was granted in May 2007.  38 
U.S.C.A. § 7107 (West 2005); 
38 C.F.R. § 20.900(c) (2006).  The case is now before the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for residuals of 
cold weather injury to both lower extremities.  This matter 
is not yet ready for appellate review.

The veteran claims that he has a current disability linked to 
exposure to cold during his service in Korea.  The Board 
concedes the veteran's exposure to cold based upon both his 
testimony and service records showing that he was treated in 
Korea in April 1951.  See Service Medical Records and 
September 2005 veteran's statement.  The question then 
becomes whether it is at least as likely as not that the 
veteran's current symptomology is related to his in-service 
cold exposure.  

Private treatment records dating from 2004 and 2005 show that 
the veteran complained of swelling ankles and pain and 
swelling in his right leg.  VA treatment records show 
complaints of swelling, pain, tingling and burning.  These 
symptoms are associated with treatment in the podiatry clinic 
for diabetic foot care.  See VA records dating from 1999 
through 2005.  He is being consistently treated in relation 
to diabetes mellitus.  A July 2004 VA outpatient treatment 
report notes his diagnosis of "DM type 2 with nerve 
complications, onychomycosis and difficulty walking."  

VA afforded the veteran a Cold Injury Protocol Examination in 
November 2005.  The examiner seemed unclear as to why the 
veteran was receiving such an examination since he reported 
no frostbite, frozen feet, trench foot, or immersion foot 
during his time in Korea.  He alleges that he was exposed to 
clod weather conditions when he was in Korea and was given 
insufficient cold weather gear.  The veteran, however, did 
report current pain, swelling and occasional numbness.  On 
physical examination, the examiner noted normal appearing 
skin, tip of pitting pretibial edema, normal temperature, no 
atrophy, no ulceration, and fungus on the left great toenail.  
The examiner also reported that there were no signs of 
vascular insufficiency upon examination.  The examiner was 
unable to diagnose any current disability secondary to cold 
injury to the lower extremities.  The examination report is 
without any opinion as to whether the veteran's current 
symptoms, particularly his peripheral neuropathy, are as 
likely as not related to his exposure to cold in Korea.  As 
such, a remand is warranted to afford the veteran a complete 
cold injury protocol examination that takes into account all 
of the veteran's symptoms and leads to an opinion as to 
whether any of his current symptomology is related to his 
exposure to cold in service.

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA Cold Injury 
Protocol examination and any further 
specialty examinations needed to determine 
whether the his current symptomology can 
be considered cold injury exposure 
residuals. The Board concedes that he was 
exposed to cold weather in Korea.  
Relevant evidence in the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination(s), including VA and private 
treatment records in relation to the 
veteran's diabetes mellitus. After 
clinical examination and review of the 
relevant records, the VA examiner should 
offer the following opinions: 

a.	Assuming the veteran's cold injury 
exposure in service, does he currently 
have a diagnosed disability of residuals 
of cold injury exposure? If so, please 
identify what those residuals are, 
specifically addressing complaints of foot 
and leg pain and swelling. 

b.	What are the symptoms and etiology of 
any peripheral neuropathy observed by 
examination or reported in the medical 
records?  Is it at least as likely as not 
that any peripheral neuropathy is caused 
or aggravated by cold injury exposure?

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

